Title: From Benjamin Franklin to Octavie Guichard Durey de Meinières, 23 April 1780
From: Franklin, Benjamin
To: Durey de Meinières, Octavie Guichard


Passy, April 23. 80
It is certain that Mr. Franklin has promised Madame Helvetius that he will accompany her on Wednesday next to the Pavillions de Chaillot. He has long desired to pay his Duty there, but was afraid to encounter the keen and fine Reproaches of Made de Meinieres, which he had before experienc’d, and which his Conscience told him he deserved. He resolved, however, to venture sous la Protection de Notre Dame d’Auteuil, which he hoped might obtain for him some Clemency. And he is very happy to find, by their very kind and elegant little Billet, that this Arrangement will not be disagreeable to M. & Made. de Meinieres, for whom he has (in common with all that know them) the greatest Esteem & Respect imaginable. 
Addressed: A Madame / Madame la Presidente de Meinieres / à Chaillot
